IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,095-02


                        EX PARTE JUAN JOSE LOPEZ JR., Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 2013CRN001341 D2 (B) IN THE 111TH DISTRICT COURT
                            FROM WEBB COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder,

aggravated kidnapping, and engaging in organized criminal activity and sentenced to fifty, seventeen,

and ten years’ imprisonment, respectively.         The Thirteenth Court of Appeals affirmed his

convictions. Lopez v. State, No. 13-14-00733-CR (Tex. App.—Corpus Christi-Edinburg Mar. 9,

2017) (not designated for publication).

        Applicant contends, among other things, that false evidence contributed to his convictions.

Specifically, he argues that after the trial, the State’s forensic expert changed her conclusion that
                                                                                                      2

Applicant could not be excluded as a contributor of DNA to a blood-stained 2x4.

       Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Weinstein, 421
S.W.3d 656 (Tex. Crim. App. 2014). In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the expert’s

DNA testimony gave the jury a false impression and, if so, whether there is a reasonable likelihood

the false testimony influenced the judgment of the jury. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                      3

Filed: May 15, 2019
Do not publish